  Case 20-20425-GLT              Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                               Desc
                                        Exhibit A Page 1 of 11

     CONFIDENTIAL                                                                           EXECUTION COPY

                                         PATENT LICENSE AGREEMENT

           This Patent License and Assignment Agreement (“Agreement”) is entered into on this 6’ day
                                                                                                       of April.
  2021. (by and between VideoMining Corporation, a Delaware Corporation, with offices at 403 South Allen
                                                                                                         Street.
  State College. PA 16801 (“LICENSOR”) and Amazon Technologies, Inc.. a Nevada corporation. with
                                                                                                         offices
  at 410 Terry Avenue North, Seattle, WA 98109 (“ATI”). Each of the above referenced entities may be referred
  to herein as a “Party” or collectively as the “Parties.”

           WHEREAS, LICENSOR owns and control certain patents and ATI desires to obtain a license to such
  patents as more ftilly set forth herein.

         NOW. THEREFORE. in consideration of the promises contained in this Agreement. and for good and
 valuable consideration, the receipt and adequacy of which are hereby acknowledged by each Party.
                                                                                                  the Parties.
 on behalf themselves and their respective Affiliates, agree as follows:

          I.      DEFINITIONS

 As used in this Agreement. the following terms shall have the following meanings:

           1.1.      “Affiliate(s)” means with respect to any specified entity, any other entity that is now or in the
 ftiture. directly or indirectly (i.e.. through one or more other Affiliates). Controlling. Controlled by or under
 common Control with such specified entity: where “Control” (including “Controlling” and “Controlled
                                                                                                               by’)
 means with respect to any specified entity, the power to, directly or indirectly, control or similarly direct
                                                                                                                or
 cause the direction, of the management or policies of such entity whether through ownership of voting shares.
 by contract or otherwise. Any such entity. now or in the Future, shall only be an Affiliate for so long as such
 Control exists,

           1.2,     “Amazon Products and Services” means all (a) products, software, services, systems.
 materials, and technology (including any components. devices, code, data, media and any other portions
                                                                                                            thereof)
 andlor (b) processes. methods. procedures and other activities. used, made (including have
                                                                                              made). sold. offered
 for sale. imported or otherwise transferred, disposed of. exploited. performed. or practiced by ATI or any
                                                                                                             of its
 Affiliates, or for or on behalfofATl or any of its Affiliates by one or more Authorized Third Parties. Amazon
 Products and Services do not include Excluded Products.

          1.3.    “Authorized Third Party” means any person or entity that is authorized, directly or indirectly
(i.e., through one or more other Authorized Third Parties), by ATI or any of its Affiliates to exercise any
                                                                                                            legal
rights or to perform any activities with respect to any Amazon Product and Service (e.g.. suppliers.
manufacturers, distributors, resellers, customers, and end users).

         1.4.    “Covered Patents” means (a) any and all Patents owned by LICENSOR and its Affiliates
                                                                                                               on
the Effective Date, including, but not limited to. the Patents set forth in Exhibit A. and any and all foreign
counterparts of the foregoing; (b) any and all Patents that have issued or may issue from any of the Patents
                                                                                                               in (a)
of this definition: and (c) any and all extensions, reissues. reexaminations (including any amended
                                                                                                    claims
issuing from any hue,’ par/es review or covered business method proceeding). or renewals of any of the Patents
described in this definition.

        1.5.    “Excluded Products” means all products, software, services, systems. materials, and
technology (including any components. devices, code, data. media and any other portions
                                                                                        thereof) that are
designed by. For or on behalfof any entity other than Amazon or any of its Affiliates without substantial
                                                                                                              and
material input from Amazon or any of its Affiliates and which are manufactured, reproduced. sold, leased.
licensed, distributed, provided, or otherwise transferred through or by Amazon or any of its Affiliates to that
entity or to that entity’s customers for or on behalf of such entity for a substantial purpose of attempting
                                                                                                             to make
such products. software, services. systems. materials, and technology (including any components. devices, code.



                                                 EXHIBIT A
  Case 20-20425-GLT              Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                             Desc
                                        Exhibit A Page 2 of 11

     CONFIDENTIAL                                                                          EXECUTION COPY
 data. media and any other portions thereof) immune under any license, release, or oilier rights granted in this
 Agreement

          1.6.     “Patents” means any and all classes and types of patents, utility models, invention registrations.
 and equivalent rights (including originals. reexaminations (including any amended claims issuing from any Intel’
 par/es review or covered business method proceeding). reissues and extensions), and applications for any of the
 foregoing (including provisionals. divisionals. continuations, continuations-in-pan, and foreign counterparts) in
 all countries of the world,

          2.      EFFECTIVE DATE

          LICENSOR is currently a Debtor in a Chapter II Bankruptcy Case pending in the United States District
 Court for the Western District of Pennsylvania (the “Bankruptcy Court”) at No. 20-20125-GLT (the
 “Bankruptcy Case”). The terms of this Agreement are expressly conditioned upon approval by the Bankruptcy
 Court. Upon execution, LICENSOR agrees to lake the necessary steps to obtain an Order by the Bankruptcy
 Court approving this Agreement. The date of the Order of Court Approving this Agreement shall be the
 “Effective Date”. In the event that this Agreement is not approved by the Bankruptcy Court this Agreement
 shall terminate as provided under Section 6.2 below.



         3.       PAYMENT

         3,1.     Payment Terms. Subject to receipt of Licensor’s wire instructions prior to the Effective Date
as provided below, within thirty (30) days after the Effective Date. ATI or one of its Affiliates shall pay a total
of Three Hundred and Twenty five thousand US Dollars (USS325.000,00) (“Payment”). The Payment will
                                                                                                                be
made by wire transfer in U.S. dollars and in immediately available funds. Licensor will provide wire instructions
within (5) days of full execution of this Agreement. Other than the Payment. neither ATI nor
                                                                                                 any of its
Affiliates shall be responsible for the payment of any amounts under this Agreement.



         3.2.    Taxes. Each Party shall be responsible for any duties, taxes, and levies to which it is subject as
a result of an’ payment pursuant to this Agreement by any jurisdiction.

         4.      GRANT OF RIGHTS, COVENANTS AND ASSIGNMENT

          4.1. License. Upon receipt of the Payment. LICENSOR. on behalfof itself, its Affiliates, and their
respective legal successors and assigns. hereby grants to ATI a perpetual, worldwide, irrevocable, non-
exclusive, fully paid-up. non-assignable (except as set forth in Section 7.1). non-terminable, royalty-free. non
sublicensable (except as set forth in this Section 4.1 and 7.1) right and license under the Covered Patents during
the Term to directly. or indirectly through its Authorized Third Panics: (a) make (including “have made”) use,
sell, offer for sale, import. and otherwise transfer, exploit, dispose of, practice or perform any and all Amazon
Products and Services; (b) practice or perform (including “have practiced” and “have performed”) any and all
process. methods and procedures and/or to use (including “have used”) or otherwise exploit any and all
products, software, services, systems. materials, and technology (including any components. devices, code, data.
media and any other portions thereof) in connection with the exercise of the rights under (a) above. The
foregoing license to ATI includes the right for ATI to grant and authorize sublicenses within the same scope set
forth above to its Affiliates, and any stich sublicense granted hereunder shall be deemed effective (i) regardless
of whether any written agreement exists between ATI and any such Affiliate with respect thereto and
                                                                                                           (ii) on or
before the date such entity became an Affiliate of ATI. but no earlier than the Effective Date hereof.



                                                                                                                   7
 Case 20-20425-GLT              Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                            Desc
                                       Exhibit A Page 3 of 11


    CONFIDENTIAL                                                                         EXECUTION COPY

          4.2.     Acknowledgements. lfpursuant to a license or other authorization granted by AT! or any of its
 Affiliates to an Authorized Third Party. copies are made of all or part of sohware which is an Amazon Products
 and Services, whether such copies are made in the United States or abroad, such copies will be treated for
 purposes of this Agreement as ifthey had been made and transferred directly by ATI or its Affiliates.
 LICENSOR. on behalfof itself. its Affiliates, and their respective legal successors and assigns. agrees that.
 regardless of the existence ofor state of the law regarding patent exhaustion in any country or region. but
 subject to the terms of this Agreement. the exercise of the licenses in this Section 4 and grant of the releases
 under Section 5 below shall fully exhaust all rights and remedies under the Covered Patents with respect to the
 Amazon Products and Services subject thereto on a worldwide basis, even where the first lease, license, sale, or
 other disposition or performance of any such Amazon Products and Services occurred in a country or region
 different than country or region covered by a particular Covered Patent.

           4.3.    Covenant. Upon receipt of the Payment. LICENSOR. on behalfof itself. its Affiliates, and
 their respective legal successors and assigns, hereby covenants not to initiate, prepare. support (including joining
 as party). or otherwise provide financing, advisory, or other services, intended for or directed towards the
 initiation or support of any monetization, assertion, litigation or other efforts or enforcement proceedings under
 the Covered Patents against ATI. its Affiliates and their respective Authorized Third Parties (collectively.
 “Covered Parties”) with respect to any Amazon Product or Service or any activities related thereto to the extent
 covered by the licenses, other covenants and releases hereunder (“General Covenant”). Each Covered Party
 shall be entitled to specific performance of the General Covenant.

         4.4.     Reserved Rights. Other than the license, releases and covenants expressly provided herein, no
other rights or immunities are granted. nor implied, and are expressly reserved by LICENSOR and its Affiliates

         5.      RELEASES

          5.1. Infringement Release. Upon receipt of the Payment. LICENSOR. on behalfof itself. its
 Affiliates, and their respective directors, officers, employees, legal successors and assigns. hereby irrevocably
 and unconditionally release, acquit. hold harmless, and forever discharge the Covered Parties from any and all
claims, causes of action. demands, liability, losses. damages. legal fees. costs and any other claims of
compensation or liability whatsoever, known or unknown, suspected or unsuspected. in law or equity that
 LICENSOR or any of its Affiliates or their respective legal successors and assigns, ever had, now has, or
hereafter may have or acquire against such Covered Parties for any infringement of the Covered Patents
occurring prior to the Effective Date to the extent such infringement would not have arisen had this Agreement
,nututLv muta,zdLv been in force at the time such infringement occurred.

         5.2, Unknown Claims. The releases in this Section 5 extend to claims that the releasing entities do not
know or suspect to exist in their favor, which ifknown by them. would have materially affected their decision to
enter into the applicable release. The Parties, on behalfof themselves. their Affiliates, and their respective legal
successors and assigns, hereby acknowledge and expressly waive the provisions of section 1512 of the
California Civil Code (and all similar provisions in otherjurisdictions). which provides:
        “A general release does not extend to claims which the creditor or releasing party
        does not know or suspect to exist in his or her favor at the time of executing the
        release, which if known by him or her must have materially affected his or her
        settlement with the debtor or released party”

        6.      TERM AND TERMINATION

        6.1. Term, The term of this Agreement shall commence upon the Effective Date and, unless earlier
terminated as provided below, shall continue until the expiration of the last-to-expire of the Covered Patents (the
“Term”),



                                                                                                                     3
 Case 20-20425-GLT               Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                               Desc
                                        Exhibit A Page 4 of 11

    CONFIDENTIAL                                                                            EXECUTION COPY

           6.2. Termination. This Agreement shall automatically and immediately terminate upon Failure of
  the Bankruptcy Court to approve this Agreement as provided under Section 2 above. LICENSOR may
  terminate this Agreement iFATI fails to remit any portion of the Payment when due under Section 3.1. and fails
  to cure such breach within fifteen (15) days of the date of ATI’s receipt of the LICENSOR’s Notice thereof.
  Except for any such non-payment, the LICENSOR shall have no right to terminate this Agreement or any of
  the licenses, releases, covenants and other rights granted under this Agreement. Upon termination of this
  Agreement based on the failure of the Bankruptcy Court to approve this Agreement. neither Party shall have
  any further obligations with respect to this Agreement. other than as provided in Section 6.3 below.
  Termination of this Agreement based on the failure to remit the Payment will be retroactively effective as of
  the Effective Date hereof and no Party shall have any further obligations with respect to this Agreement. other
  than as provided in Section 6.3 below.

          6.3. Survival. Upon termination of this Agreement pursuant to Section 6.2 above, the following
 Sections shall survive: 6.3 (Survival) 9 (Confidentiality). 10 (Notices) and II (General Provisions). Upon
 expiration of Term as provided under Section 6.1 above, the following Sections shall survive: I (Definitions).
 3.2 (Taxes). 4 (Grant of Rights. Covenants and Assignments). 5 (Releases). 6.3 (Stirvival). 8 (Representations).
 9 (Confidentiality). 10 (Notices) and II (General Provisions).

         7.       ASSIGNMENT AND TRANSFER

          7.1. Limitations on Assignment. Except as expressly permitted in this Section 7. neither Party may
assign this Agreement, in whole or in pan. absent the other Party’s prior written consent, such consent not to be
unreasonably withheld or delayed Notwithstanding the foregoing. ATI may assign or otherwise transfer,
sublicense or extend its rights under this Agreement. in whole or in part. without LICENSOR’s prior written
consent, to any Affiliate or as part ofa sale of. transfer of spin-off ofor other transaction involving one or more
businesses or assets related to Amazon Products and Services covered by the Covered Patents (“Business
Transfer”). provided that any licenses, releases, covenants and other rights under this Agreement transferred.
sublicensed, or extended in connection with any Business Transfer shall apply solely to those Amazon Products
and Services included in such Business Transfer and any all updates. upgrades or successor versions thereto and
will not extend to any other products or services or activities conducted by the acquirer or any of its Affiliates
prior to. on or after the effective date of the Business Transfer even if the same type of products or services or
activities as those included in the Business Transfer.

         7.2. Permitted Transfer by LICENSOR. Notwithstanding Section 7.1. LICENSOR and its Affiliates
shall be permitted to transfer or assign any Covered Patents or any of its rights to the Covered Patents
(“Transfer”) without ATI’s prior written consent, provided that any such Transfer (and all subsequent
Transfers) shall be made subject to all applicable licenses, releases, covenants and other rights and obligations
under this Agreement.

         7.3. Unpermitted Assignment/Transfer Void. Any attempted Transfer, assignment. or grant in
contravention of Section 7.1 shall be null and void. This Agreement shall be binding upon. inure to the benefit
of and be enforceable by and against the relevant entity to whom this Agreement, or any Patent subject to a
Transfer, or any rights hereunder, are assigned. transferred or otherwise conveyed in accordance with the tents
of this Section 7.

        8.       REPRESENTATIONS

         8.1. LICENSOR Representations. LICENSOR. on behalf of itself: and its Affiliates represents and
warrants that (i) all Covered Patents existing as of the Effective Date are exclusively owned, directly or indirectly,
by LICENSOR and/or its Affiliates; (ii) neither LICENSOR nor any of its Affiliates have transferred, assigned or
exclusively licensed any Patents, or any rights to enforce or assert any Patents, to any third party in the six (6)
months prior to the Effective Date: and (iii) it has all the rights to grant the licenses, releases, covenants and other
rights of the full scope set forth herein both on its own behalf and on behalf of its Affiliates, and their respective
                                                                                                                       4
 Case 20-20425-GLT               Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                              Desc
                                        Exhibit A Page 5 of 11

    CONFIDENTIAL                                                                           EXECUTION COPY

 legal successors and assigns.

         8.2. Mutual Representations. Each Party represents and warrants that: (a) all corporate action
necessary for the authorization. execLition and delivery of this Agreement by such Party     and tile performance of
its obligations hereunder has been taken: (b) the person whose signature appears hereon      warrants and guarantees
that he or she has been duly authorized and has full authority to execute this Agreement     on behalf of such Party:
and (c) once fully executed and subject to Section 2 herein, this Agreement represents a     valid and binding
obligation of such Party.

         8.3. No Other Warranties. Nothing contained in this Agreement shall be construed as: (a) a warranty
or representation by any Party that any manufacture, sale, use or other disposition of any Products or Services by
the other Party has been or will be free from infringement of any third party patents: (b) an agreement by any
Party to bring or prosecute actions or suits against third parties for infringement, or conferring any right to the
other Party to bring or prosecute aclions or suits against third parties for infringement: (c) conferring any right to
the other Party to use in advertising. publicity, or otherwise, any trademark, trade name or names of the other
Party, or any contraction, abbreviation or simulation thereof without the prior written consent of the other Party:
or (d) a representation or warranty by LICENSOR that any of the Covered Patents is valid or enforceable.

         8.4. Non-impairment. Subject to LICENSOR’s. its Affiliates’ and their respective successors’ and
assigns’ compliance with the terms of this Agreement, neither AT! nor any of its Affiliates shall, nor shall they
assist any other person or entity to. do anything that would contest or in any way impair the rights of
LICENSOR or its Affiliates or their respective successors or assigns in (i) any of the Covered Patents. (ii) the
enforceability and/or validity of any of the Covered Patents, or (iii) any cause of action that LICENSOR may
have concerning infringement of any of the Covered Patents. Neither ATI nor any of its Affiliates will be in
breach of the foregoing by. and its terms will not apply to: (a) any exercise of any of the rights or licenses
granted under this Agreement; (b) compliance with any orders or demands of any governmental entity or any
laws; (c) any response to any claim brought against ATI or any of its Affiliates: or (d) any response to any claim
for infringement of any of the Covered Patents against any person or entity where ATI or any of its Affiliates
have an obligation to defend or indemnify any person or entity against such claim.

         8.5. Enforcement. Notwithstanding any other provision of this Agreement. neither LICENSOR. nor its
Affiliates. successors or assigns have any obligation to take any action with respect to the Covered Patents.
enforcement of the Covered Patents, continuation of any rights in the Covered Patents: or prosecution of any
patent applications that are part of the Covered Patents.

        9.    CONFIDENTIAL INFORMATION

Each Party shall keep the existence and all terms of this Agreement confidential and will not disclose it to any
third party (bitt may to its Affiliates and their respective employees bound by confidentiality agreements used to
bind Affiliates and employee’s with respect to such Partys own confidential information) without the prior
written consent of the other Party. Notwithstanding the foregoing. a Party may disclose the existence and terms
of this Agreement (a)(i) as required by the Bankruptcy Court in connection with the filing of this Agreement for
approval in the Bankruptcy Case or (ii) as required during the course of any other litigation, arbitration or any
legal proceeding and subject to a court order or protective order, provided that any production under any such
order is, protected under “RESTRICTED ATTORNEY’S EYES ONLY” or higher confidentiality designation;
                                            -




(b) to its directors, officers, and legal counsel; (c) to its accountants, tax advisors, auditors, banks, investors or
other financing entities and their advisors; (d) to Authorized Third parties of ATI and its Affiliate as to the scope
of the licenses, releases, covenants, and other rights granted that are applicable to such entity herein (without
disclosure of any financial terms): (e) to a counterpany or potential transferee in connection with a prospective
merger. acquisition. financing, investment or similar transaction, or a proposed license, sale, or transfer of rights
to any of the Covered Patents (without disclosure of any financial terms): and (fl for purposes of disclosure in
connection with Accounting Principles Generally Accepted in the United States and any other accounting
principles, rules or regulations, the Securities and Exchange Act of 1934. as atnended. the Securities Act of
                                                                                                                    D
 Case 20-20425-GLT              Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                               Desc
                                       Exhibit A Page 6 of 11

    CONFIDENTIAL                                                                            EXECUTION COPY
  1933. as amended, and any other reports or filings. reports. or disclosures that may be required under applicable
 laws or regulations; (g) to any insurers or actual or potential indemnitors or indemnitees (without disclosure
                                                                                                                      of
 any financial terms); and (h) in connection with the enforcement of this Agreement or any rights hereunder
 provided that any production under any such order is. to the extent available, protected under “RESTRICT
                                                                                                                   ED -


 ATTORNEY’S EYES ONLY” or higher confidentiality designation. Each Party agrees not to make any public
 statement that is inconsistent with the terms of this Agreement. Any disclosures under (b). (c). (d). (e) and (g)
 will be made under a suitable confidentiality agreement whose terms are at least as protective as those
                                                                                                              set forth
 in this Section 9. For any disclosures tinder (U. the disclosing Party shall, no less than ten (10) business days
 prior to any disclosure, have outside counsel reasonably acceptable to the non-disclosing Party provide the
                                                                                                                   non-
 disclosing Party a written statement detailing why it believes such Party is required to disclose this Agreement
 (which disclosure shall be subject to advance review and comment by the non-disclosing Party. shich comment
shall not be unreasonably withheld or delayed). For any disclosures under (5). (c). (d). (e) and (g) to any third
 party (“Third Party Recipient”). the disclosing Party shall include the following in its confidentiality
agreement: (i) such information shall be shared solely with employees of the Third Party Recipient. on a need-
to-know basis solely for the limited purpose for which it was disclosed and shalt be immediately returned
                                                                                                                  or
destroyed upon completion of such limited purpose. (H) such information shall remain confidential information
unless and until such information becomes public, other than as a result of the breach of Section 9 by a Party
                                                                                                                      or
any of its Affiliates (or their employees) or by any Third Party Recipient of its confidentiality obligations,
                                                                                                                  and
(Hi) such Third Party Recipient receiving disclosure of information shall have no right to further disclose
                                                                                                                 such
information except to the extent required by a court order which has been precipitated by a third party request
(i.e.. a request other than by the disclosing Party or any of its Affiliates or by an Affiliate of the Third
                                                                                                             Party
Recipient) or otherwise by regulation or law, provided that such Third Party Recipient’s disclosure with respect
thereto shall be subject to the same disclosure requirements ofa disclosing Party as set forth in Section 9(a),
or (h). as the case may be.                                                                                          (0

         10.     NOTICES AND OTHER COMMI’NICATIONS

Any notice or other communication pursuant to this Agreement shall be made by registered mail (return receipt
requested). Federal Express, UPS or DHL (or other nationally recognized courier) and will be effective upon
delivery to the listed address (“Notice”) below, except for Notices sent by registered mail which will be
effective upon the earlier of(l) actual receipt thereof by the designated recipient (i.e.. the “Ann:” recipient).
                                                                                                                  if
any, following delivety to the listed address below or (2) five (5) days after deliveiy to the listed address below.
Such notice or communication shall be mailed to the addresses below, or to such other address as AT! or
LICENSOR shall provide by notice given in accordance herewith. lfan e-mail address has been provided, the
sending Party shall also send a courtesy copy of such notice or other communication to such e-mail address.

        Ifto ATI or any of its Affiliates:

        Amazon.com, Inc.
        Attn: General Counsel
        P.O. Box 81226
        Seattle. WA 98108-1226
        Fax: (206) 266-7010
        Email: contracts-legalrUamazon.corn

        With a copy to:

       Amazon.com. Inc.
       Attn: VP. Litigation
       202 I ‘P’ Avenue
       Seattle. WA 98 121
       Email: contracts-lecal’iIamazon.com


                                                                                                                     6
 Case 20-20425-GLT              Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                             Desc
                                       Exhibit A Page 7 of 11

    CONFIDENTIAL                                                                          EXECUTION COPY


          Ifto LICENSOR or any of its Affiliates:

         VideoMining Corporation
         Attn: Christopher Bossi
         403 S Allen Street
         State College, PA 16801
         Email: cbossi’lvideomining.corn

          11.     GENERAL PROVISIONS

          11.1. Choice of Law. The laws of Pennsylvania. exclusive of conflict of law provisions. shall apply
 in any dispute arising with respect to this Agreement. The exclusive venue for any such disputes shall be the
 state and federal courts having jurisdiction in Allegheny County. Pennsylvania. US.A and the Panics, on behalf
 of their Affiliates, legal successors and assigns agreed to submit to the exciusivejurisdiction ofsuch courts.
 Notwithstanding anything to the contrary. the exclusive law/venuejurisdiction provisions of this Section II.)
 shall not apply to. and shall not restrict or limit, any action, suit or proceeding brought by any Party before the
 United States Patent and Trademark Office (USPTO) or any other similar governmental body (e.g.. the
 European Patent Office (EPOL Japanese Patent Office (JPO)) regarding the validity, enforceability, grant or
 allowance of any Patent.

          11.2. Partial lnvalidih’. If any provision of this Agreement shall be found or is held to be invalid or
unenforceable, the remainder of this Agreement shall be valid and enforceable and the Parties shall negotiate, in
good faith, a substitute, valid and enforceable provision which most nearly effects the Parties’ intent in entering
into this Agreement.

        11.3. Modification. No alteration, amendment, waiver, cancellation or any other change in any term
or condition of this Agreement shall be valid or binding on any Party unless the same shall have been mutually
assented to in writing by all Parties.

        11.4. Independent Legal Advice. The Parties acknowledge that they have been advised or had the
opportunity to be advised by their own independently selected counsel and other advisors in connection with this
Agreement and enter into this Agreement solely on the basis of that advice and on the basis of their own
independent investigation of all of the facts. laws and circumstances material to this Agreement or any
provisions thereof and not in any manner or to any degree based upon any statement or omission by any other
Party and/or its counsel.

         11.5. Construction. Each Party has cooperated in the dh’in’ and preparation of this Agreement.
Hence, this Agreement shall not be construed against any Party on the basis of that Party being the drafter. The
headings are for the convenience of the Panics and are not to be used in construing the meaning of any provision
of this Agreement.

         11.6. Entire Agreement. This Agreement. including the Exhibits, constitutes and contains the final,
complete and exclusive Agreement and understanding among the Parties, This Agreement supersedes and
replaces all prior negotiations and all Agreements, proposed or otherwise, whether written or oral. concerning
the subject matter hereof This is a fully integrated document.

         11.7. Fees and Costs. Each Party shall bear their own costs and attorney fees incurred in connection
with the Actions, including the negotiation and consummation of this Agreement. Should any future legal
proceeding or action arise related to the enforcement of any of the covenants or representations and warranties
in this Agreement. the prevailing Party shall be entitled to an award, in addition to damages. if any. of
reasonable attorney’s fees, costs and expenses relating to such dispute.


                                                                                                                   7
 Case 20-20425-GLT                Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                        Desc
                                         Exhibit A Page 8 of 11

      CONFIDENTIAL                                                                      EXECUTION COPY

        11 .S. Headings. The headings contained herein have been inserted for convenience only and shall not
be considered or referred to in resolving questions of interpretation or construction.

         11.9. Execution in Separate Counterparts. Each Party will execute and promptly deliver to the
other Party a full copy of this Agreement bearing original wet signatures. Notwithstanding the foregoing. the
Parties acknowledge that this Agreement may be executed by the Parties hereto in separate cotinterpans. each
                                                                                                               of
which when so executed and delivered shall be an original, and all of which shall together constitute one and the
same instrument

         11.10. Construction of Terms. Unless the context otherwise requires: (a) words using the singular or
plural number also include the plural or singular number, respectively: (b) the terms “hereof’. “herein”.
“hereby” and similar words refer to this entire Agreement: (c) references to Sections shall be to all subparts
                                                                                                               of
such Sections; (d) the term “or” has. except where otherwise indicated, the inclusive meaning represented
                                                                                                             by the
phrase “and/or”: (e) the temi ‘including” or “includes” means Including without limitation” or “includes
without limitation”; (1) reference to any agreement (including this Agreement). document or instrument means
such agreement, document or instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and. if applicable. the terms hereof.

     BY EXECUTING THIS AGREEMENT. EACH OF THE PARTIES ACKNOWLEDGES THAT IT
                                                                                                      HAS
READ THIS AGREEMENT AND UNDERSTANDS ITS TERMS AND PROVISIONS. This Agreement shall
become effective as of Effective Date when it has been executed by all Parties. For convenience, this
Agreement may be executed by signatures transmitted by pdf or other electronic means.

VI DEOMININC CORPORATION                          AMAZON TECHNOLOGI ES, INC.
                       DocuSioned by                                   Docusigned by


By:           -—

                                       —-
                                                  By:                        ‘9’
Name: Raieev Sharma                              Name: Scott Hayden
Title: President                                 Title: Vice President
                   April 16, 2021
Date:                                                           April 16, 2021
                                                 Date:




                                                                                                                8
Case 20-20425-GLT        Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                          Desc
                                Exhibit A Page 9 of 11

  CONFIDENTIAL                                                                  EXECUTION COPY



                                           Exhibit A

Publication Number    Application Number    Title                                        File Date
 US73 I 9779          US I 1/004299         Classification of humans into multiple       12/3:2004
                                            age categories from digital images
US750562 I            US 10/972316           Demographic classification using image      10/22/2004
                                            components
US7848548            USI 1/811614           Method and system for robust                 6/11/2007
                                            demographic classification using pose
                                            independent model from sequence of
                                            face images
US79 12246           US 12/01 1748          Method and system for determining the        1/29/2008
                                            age category of people based on facial
                                            images
US7957565            US 12/079901           Method and system for recognizing           3/28/2008
                                           employees in a physical space based on
                                            automatic behavior analysis
US79871 II           USI 1/978021          Method and system for characterizing          10/26/2007
                                           physical retail spaces by determining the
                                           demographic composition of people in
                                           the physical retail spaces utilizing video
                                           image analysis
US8009863            US 12/215877          Method and system for analyzing              6/30/2008
                                           shopping behavior using multiple sensor
                                           tracLing
US$0 10402           US I 2/386654         Method for augmenting transaction data       4’2 1/2009
                                           with visually extracted demographics of
                                           people using computer vision
US$027521            US 12/079276          Method and system for robust human           3/25/2008
                                           gender recognition using racial feature
                                           localization
US8098888            US 12/01 1650         Method and system for automatic              1/28/2008
                                           analysis of the trip of people in a retail
                                           space using multiple cameras
U58 189926           USI 1/999656          Method and system for automatically          12/6/2007
                                           analyzing categories in a physical space
                                           based on the visual characterization of
                                           people
US$254633            US 12/386656          Method and system for finding                4/21/2009
                                           correspondence between face camera
                                           views and behavior camera vies
US8295597            US 12/075089          Method and system for segmenting             3/7/2008
                                           people in a physical space based on
                                           automatic behavior analysis




                                                                                                       9
Case 20-20425-GLT      Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                           Desc
                              Exhibit A Page 10 of 11

  CONFIDENTIAL                                                           EXECUTION COPY

US8325982           US 12/4608 18     Method and system for detecting and               7/23/2009
                                      tracking shopping cans from videos

US835 1647       L’S 12:002398        Automatic detection and aggregation of            12/17/2007
                                      demographics and behavior of people

US8379937        US 12/286233         Method and system for robust human               9/29/2008
                                      ethnicity recognition using image
                                      feature-based probabilistic graphical
                                      models
US8412656        USIZ’583080          Method and system for building a                 8/13/2009
                                      consumer decision tree in a hierarchical
                                      decision tree structure based on in-store
                                      behavior analysis
US84336 12       US 12/079624         Method and system for measuring                  3/27/2008
                                      packaging effectiveness using video-
                                      based analysis of in-store shopper
                                      response
US8520906        US 12/283595         Method and system for age estimation             9’12’2008
                                      based on relative ages of pait-wise facial
                                      images of people
US8577705        US 12/317918        Method and system for rating the role of          12/30/2008
                                     a product category in the performance of
                                     a store area
US8812344        US 12’459283        Method and system for determining the             6/29/2009
                                     impact of crowding on retail
                                     performance
US9161084        USI3/998392         Method and system formedia audience               10/29/2013
                                     measurement by viewership
                                     extrapolation based on site. display, and
                                     crowd characterization                        -

US9317785        USI1’2578l6         Method and system fordetermining                  4/21:2014
                                     ethnicity categor of facial images based
                                     on multi-level primary and auxiliary
                                     classifiers
US9740977        US 12/455295        Method and system for recognizing the             5/29/2009
                                     intentions of shoppers in retail aisles
                                     based on their trajectories
US9747497        US 12’386655        Method and system for rating in-store             42 I /2009
                                     media elements
US 10083358      L’Sl5/220052        Association of unique person to point-            7/26/2016
                                     of-sale transaction data

US10198625       USI5/081859         Association of unique person to a                 3/26/2016
                                     mobile device using repeat (bce image
                                     matching
US 10217120      US 14’692446        Method and system for in-store shopper            42 1/2015
                                     behavior analysis with multi-modal
                                     sensor fusion

                                                                                                     10
Case 20-20425-GLT     Doc 288-1 Filed 05/06/21 Entered 05/06/21 14:25:54                    Desc
                             Exhibit A Page 11 of 11

  CONFIDENTIAL                                                        EXECUTION COPY

US 10262331         US I 501 1142    Cross-channel in-store shopper behavior    1/29/2016
                                     analysis
US 10296936      US 12/283606        Method and system for measuring            9/12/2008
                                     efièctiveness ofa marketing campaign
                                     on digital signage
US 10354262      L’S 15/171 873      Brand-switching analysis using             6/2/20 6
                                     longitudinal tracking ofat-shelfsliopper
                                     behavior
US 10387896      US I 5/140283       At-shelfbrand strength tracking and        4/27/2016
                                     decision analytics
U510614294       USI 1/818554        Method and system for measuring            6/142007
                                     viewership of people for displayed
                                     obiect
U510614436       US 15/247324        Association of mobile device to retail     8/25/2016
                                     transaction
US! 0713670      US 4/986386         Method and system for finding              12/31/2015
                                     correspondence between point-of-sale
                                     data and customer behavior data
US 10963893      USI5/05l629         Personalized decision tree based on in-    2/23/2016
                                     store behavior analysis




                                                                                             II
